Citation Nr: 0604793	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1974.  He died in April 2000; the appellant is his spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the RO.

In July 2004, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims folder. 


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
April 2000.  The immediate cause of death was lung cancer, 
recurrent.

2.  There is competent medical evidence that the veteran's 
lung cancer was incurred in service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 C.F.R. § 3.312. 

According to the death certificate, the veteran died in April 
2000.  The cause of death was listed as lung cancer, 
recurrent, with the approximate interval between onset and 
death noted to be five months.  At the time of the veteran's 
death, service connection was in effect for, inter alia, 
right nephrectomy with history of renal cell carcinoma.  

Service medical records include the report of a September 
1993 chest x-ray which identified what was reported to be a 
right suprahilar mass.  On an October 1993 CT scan, there was 
no evidence of right hilar mass but there was a mass at the 
upper pole of the right kidney.  In November 1993, the 
veteran underwent a right radical nephrectomy for Stage T1 
renal cell carcinoma of the kidney.  

Bronchial alveolar cancer of the left upper lobe of the lung 
was diagnosed by wedge biopsy in March 1998.  Non small cell 
lung carcinoma was diagnosed in November 1999.  A December 
1999 cytopathology report of rib biopsy reflected findings of 
metastatic adenocarcinoma consistent with lung primary.  

In March 2005, the Board referred the case for a medical 
opinion from the Veterans Health Administration (VHA).  In a 
May 2005 opinion, a medical oncologist offered the opinion 
that it is more likely than not (probability greater than 50 
percent) that the veteran's lung cancer is related to a co-
existing lesion identified during his active service.  The 
oncologist noted that while the lung cancer is not likely to 
be related to the primary stage T1 renal cell carcinoma of 
the right kidney, the October 1993 CT scan which initially 
identified the renal cancer also revealed a 5 mm nodular 
density in the left upper lobe of the lung.  The oncologist 
observed that the finding was noted in the body of the CT 
scan report, but was not listed under the "impression" of 
the report.  It was the oncologist's opinion that it is more 
than likely that this was the first sighting of the left 
upper lobe lung cancer which was diagnosed by wedge biopsy in 
March 1998.

Based on a review of the record, the Board concludes there is 
competent evidence that the veteran's lung cancer was 
incurred in service.  There is no evidence to the contrary.  
Thus the appellant's claim of service connection for the 
cause of the veteran's death is granted. 

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


